Mb. Justice Baker delivered the opinion of the court. •The plaintiff testified that during all the time he worked in the basement the conveyor was in operation; that he saw how it worked; that he saw that the conveyor passed between two posts that stood close to the conveyor, one on each side of it; that the wheels ran upon the iron rails that lay upon the floor; that when he crossed over the conveyor to go to the south side of it' to work, “he stepped up on to the north rail and then from the north rail on to the south rail, and then down on the floor”; -that above the wheels were iron rails a foot and a half apart; that when he crossed the conveyor he crossed it between the posts and the east wall and was trying to cross back at the same place when his foot was caught; and further testified as follows: “Q. What wheel caught your foot? A. The small wheel under the bucket. Q. That was one of the small wheels that run between the rails, was it not, with a rail above it and a rail under it ? A. It runs upon one on the lower and there is one on the upper. Q. By one on the upper you mean that there is one rail above the little wheel? A. Yes.” ' Plaintiff was twenty-five years of age. He came to his injury because, in place of stepping up on the top of the upper south rail of the conveyor, he put his foot between the rails. He knew that the wheels of the conveyor ran between the rails. The danger of injury to anyone who should put his foot between the rails while the conveyor was in operation was a danger which was the subject of common knowledge and could be seen by ordinary observation. Against such a danger it is not the duty of the master to warn the servant or to instruct him how to avoid such danger. “The principle is well settled that the duty to warn an inexperienced employee is limited to those dangers which are not open or obvious, or which are not likely to be appredated in the exercise of ordinary prudence.” Leighton Co. v. Snell, 217 Ill. 152-157. We do not think that under the evidence in this case the jury could have properly found that defendant’s failure to warn the plaintiff of the danger attending the crossing of the conveyor, or to instruct him how to avoid such danger, amounted to or was negligence. Plaintiff was obliged to cross the conveyor in going to and returning from that part of the basement which was south of the conveyor, and it was the duty of the defendant to use reasonable care to furnish the plaintiff a reasonably safe place to pass over in going to and returning from such work. We are not prepared to hold that with a post on each side of the conveyor, the crossing furnished was not reasonably safe, but if it was not, the danger was obvious and the plaintiff must be held to have assumed the risk. Montgomery Coal Co. v. Barringer, 218 Ill. 327, and cases there cited. The judgment of the Superior Court will be affirmed. Affirmed.